                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


ANTONY STARK                          :

       Plaintiff                      :

 v.                                   :       Civil Action No. 1:19-12109-ADB

LONNIE G. BUNCH,         :
SECRETARY,
SMITHSONIAN INSTITUTION, :

       Defendant                      :


                      PLAINTIFF’S REQUEST FOR HEARING
                      AND/OR SCHEDULING CONFERENCE

       Plaintiff respectfully requests that the Court allow him an opportunity for oral

argument on Defendant’s Motion to Dismiss. In addition, Plaintiff seeks the Court’s

assistance in encouraging a mediation of this dispute, which Plaintiff has been seeking for

years and Defendant has consistently refused. Plaintiff has a variety of ideas for a

creative resolution, which would enable a prompt disposition of the case.

                                              Respectfully submitted,

                                              For the Plaintiff,


                                              ___Andrew Rainer_______
                                              Andrew Rainer (BBO #542067)
                                              Brody, Hardoon, Perkins & Kesten LLP
                                              699 Boylston Street, 12th floor
                                              Boston, MA 02116
                                              (617) 304-6052
                                              arainer@bhpklaw.com


Dated: March 10, 2020




                                             1
                                   Certificate of Service

        I hereby certify that, on the above date, I served the foregoing on defense counsel
of record using the Court’s ECF system.

                                              ___Andrew Rainer_______




                                             2
